UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :            12/18/2019
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :     19 Cr. 109 (LGS)
                            -against-                         :
                                                              :   SCHEDULING ORDER
 ANA BRITO,                                                   :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

           It is hereby ORDERED that that the parties shall file by July 2, 2020, any motions in

limine, and by July 9, 2020, any responses to the motions.

           ORDERED that the parties shall file by July 16, 2020, a joint statement as provided in

the Court’s Individual Rule H.1., a joint proposed voir dire, joint proposed requests to charge, and

a joint proposed verdict sheet, in each case noting any disagreements between or among the

parties.

           ORDERED that the final pretrial conference, currently scheduled for January 7, 2020, is

hereby adjourned to July 23, 2020, at 11:30 a.m. in Courtroom 1106 of the Thurgood

Marshal Courthouse, 40 Foley Square, New York, New York, 10007.

           ORDERED that at the final pretrial conference, the Government shall provide the Court

and the Defendant with a list of anticipated witnesses and exhibits, and the Defendant shall

provide the Court and the Government with a list of potential witnesses for purposes of voir dire.

In addition, the parties shall be prepared to discuss with the Court the number of trial days

needed.

           ORDERED that a jury trial, currently scheduled for January 13, 2020, is hereby

adjourned to August 4, 2020, at 9:45 a.m. The parties are reminded that any discussions
regarding the possible disposition of this matter will not stay the Court’s aforementioned

schedule.

       ORDERED that for the reasons stated in the December 17, 2019, letter (Dkt. No. 32), the

Court finds that the ends of justice served by excluding the time between today until July 23,

2020, outweigh the best interests of the public and the defendant in a speedy trial under 18 U.S.C.

3161(h)(7)(A).

       The Clerk of Court is respectfully directed to close the open motion at Dkt. No. 32.


Dated: December 18, 2019
       New York, New York
